DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on March 26, 2020, claim 11 has canceled and claims 1-4, 6-10 and 12 have been amended.  Therefore, claims 1-10 and 12 are currently pending for examination.

Allowable Subject Matter
Claims 1-10 and 12 (renumbered as claims 1-11) are allowed.
The following is an examiner's statement of reasons for allowance: 
Roka et al. (US 20140279014 A1) teaches determining that the customer left the store or location without making a purchase and this determination may be made by utilizing an RFID sensor associated with the POS equipment 170 and transmitter chips in the shopping bags to determine that a user has left the store without purchasing any items but fails to teach “transmit recommendation information relating to a second shop to an information terminal of a user who is detected to have approached a first shop when visit history information to the first shop is detected, purchase action history information in the first shop is not detected, and both visit history information and purchase action history information in the second shop are detected from history information of one user, the visit history information and the purchase action history information in the second shop having been accumulated after the history information relating to the first shop has been accumulated”.

Rephlo (US 20140207680) teaches that if a user is determined to usually purchase products from Store A, a message will be presented to user that they might want to try to buy products from Store B, where Store B is a store frequented by users who also frequent Store A and is located in nearby proximity to the point of sale transaction (par 6) but fails to teach “transmit recommendation information relating to a second shop to an information terminal of a user who is detected to have approached a first shop when visit history information to the first shop is detected, purchase action history information in the first shop is not detected, and both visit history information and purchase action history information in the second shop are detected from history information of one user, the visit history information and the purchase action history information in the second shop having been accumulated after the history information relating to the first shop has been accumulated”.

Beck et al. (US 20130191213 A1) teaches the mobile devices used to initiate a checkout process for purchasing items identified by the captured identification information of the products from the physical retail store at which the user is currently located, or via an online store associated with an offer presented via the mobile device (abstract) but fails to teach “transmit recommendation information relating to a second shop to an information terminal of a user who is detected to have approached a first shop when visit history information to the first shop is detected, purchase action history information in the first shop is not detected, and both visit history information and purchase action history information in the second shop are detected from history information of one user, the visit history information and the purchase action history information in the second shop having been accumulated after the history information relating to the first shop has been accumulated”.

Sakai et al. (US 20160085816 A1, see also JP2016-062511) teaches “recommend stores on a priority basis that have a complementary relationship with a store where a target user stays, while reducing the frequency of recommendation of stores having a competitive relationship with the store” (para 140) but fails to teach “transmit recommendation information relating to a second shop to an information terminal of a user who is detected to have approached a first shop when visit history information to the first shop is detected, purchase action history information in the first shop is not detected, and both visit history information and purchase action history information in the second shop are detected from history information of one user, the visit history information and the purchase action history information in the second shop having been accumulated after the history information relating to the first shop has been accumulated”.

Nakajima (JP 2015-179459) teaches the purchase determination unit determines whether or not the user has purchased the target product of the advertisement information after visiting the target store, based on the information acquired by the purchase information acquisition unit but fails to teach “transmit recommendation information relating to a second shop to an information terminal of a user who is detected to have approached a first shop when visit history information to the first shop is detected, purchase action history information in the first shop is not detected, and both visit history information and purchase action history information in the second shop are detected from history information of one user, the visit history information and the purchase action history information in the second shop having been accumulated after the history information relating to the first shop has been accumulated”.

Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “detect that an information terminal carried by a user has approached a shop” in combination with “transmit recommendation information relating to a second shop to an information terminal of a user who is detected to have approached a first shop when visit history information to the first shop is detected, purchase action history information in the first shop is not detected, and both visit history information and purchase action history information in the second shop are detected from history information of one user, the visit history information and the purchase action history information in the second shop having been accumulated after the history information relating to the first shop has been accumulated”.

Regarding claim 10, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “detecting that an information terminal carried by a user has approached a shop” in combination with “transmitting recommendation information relating to a second shop to an information terminal of a user who is detected to have approached a first shop when visit history information to the first shop is detected, purchase action history information in the first shop is not detected, and both visit history information and purchase action history information in the second shop are detected from history information of one user, the visit history information and the purchase action history information in the second shop having been accumulated after the history information relating to the first shop has been accumulated”.

Regarding claim 12, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “a proximity detecting function that detects that an information terminal carried by a user has approached a shop” in combination with “transmits recommendation information relating to a second shop to an information terminal of a user who is detected to have approached a first shop when visit history information to the first shop is detected, purchase action history information in the first shop is not detected, and both visit history information and purchase action history information in the second shop are detected from history information of one user, the visit history information and the purchase action history information in the second shop having been accumulated after the history information relating to the first shop has been accumulated”.

Regarding claims 2-9, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687